Citation Nr: 1614504	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea versicolor for the period of January 28, 2009 to February 26, 2010.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for tinea versicolor and awarded a 10 percent disability rating as of the date of claim, January 28, 2009.  In a rating decision issued in December 2012, an increased disability rating of 30 percent was granted, effective February 26, 2010.  The Veteran's VA Form 9 Substantive Appeal filed in January 2013 indicated that he was satisfied with the 30 percent rating.  The Veteran has the right to limit the scope of his appeal and his statements indicate a desire to appeal only the 10 percent rating assigned prior to February 26, 2010.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).  


FINDING OF FACT

The evidence demonstrates that the Veteran's tinea versicolor has historically involved his posterior and anterior trunk and his upper arms and upper thighs, constituting greater than 20 percent but less than 40 percent of his entire body.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for tinea versicolor prior to February 26, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1, 4.7, 4.21, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the RO assigned staged ratings of 10 and 30 percent for the Veteran's tinea versicolor and he has limited his appeal to the 10 percent assigned from January 2009 to February 2010.  After a review of the evidence, the Board finds that staged ratings are not appropriate and a 30 percent rating is warranted for the entire appeals period.

The Veteran's tinea versicolor is rated under Diagnostic Code 7806, which provides ratings for dermatitis or eczema.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  38 C.F.R. § 4.118. 

Facts and Analysis

The Veteran's claim of service connection for tinea versicolor was received in January 2009, more than one year after service separation, and the 10 percent disability rating on appeal is effective as of the date of claim.  Service treatment records show that he was treated in April 2006 for a rash affecting his arms, chest, and back for three months, with specific symptoms noted on his posterior trunk, upper anterior trunk, and upper arms.  A subsequent episode in October 2006 was noted to involve his arms and back, and an episode in March 2007 affected his arms and the mid left side of his chest.

A VA examination provided in March 2009 noted that the Veteran had repeated episodes of tinea versicolor since February 2006 involving his trunk and extremities, for which he was treated with topical medication and systemic antifungals.  The examiner noted that the Veteran did not have an outbreak at the time of the examination, but that he described a typical eruption as involving the entire trunk and proximal extremities.  The examiner quantified that as affecting greater than 5 percent but less than 20 percent (or, in an addendum statement, about 15 percent) of the Veteran's total body area.

The assigned disability rating of 10 percent was based on the description of the symptoms as affecting 15 percent of the Veteran's total body area.  In October 2009, he appealed the assigned rating and noted that the rating decision described a rash on his trunk and upper arms, but in actuality the area of skin affected was from the upper thigh, through the entire trunk to the elbows.  In a statement submitted in January 2010, the Veteran noted that at his most recent visit to his private physician, his symptoms were present on his back, upper chest, and upper thighs.

At the VA examination in June 2010, the examiner noted that the Veteran's tinea versicolor was manifested by light colored patches and variable pruritus on his trunk and occasionally his proximal thighs.  The condition was treated with systemic and topical treatments.  The examiner noted that the Veteran was not experiencing an outbreak at the time of the examination, but had some residual hypopigmentation from the last flare up.  Based on the history of symptoms, though, the examiner stated that it involved the upper half of the Veteran's chest, at least half of his back, his flanks, and parts of his proximal thighs.  This area would represent about twenty to twenty-five percent of the body surface area.  It was this estimation of the amount of skin affected that was the basis for the increased rating of 30 percent awarded effective February 2010.

After a review of all of the evidence with respect to the Veteran's tinea versicolor, the Board finds that the disability picture and percentage of total body surface historically involved in a typical outbreak of the condition have been consistent since service.  While the VA examiner in March 2009 quantified the involved area as less than 20 percent of the total body surface, the examination report specifically named the Veteran's trunk (front and back) and proximal extremities, meaning upper arms and upper thighs.  This is the same area named in the service treatment records and in the Veteran's statements, and the same area considered by the June 2010 VA examiner, who quantified the total body surface as between 20 and 25 percent.  In light of the consistent picture of the areas affected by the condition as opposed to the estimated percentage of the body, and resolving any remaining doubt in favor of the Veteran by awarding the higher rating, the Board finds that a 30 percent disability rating is most appropriate here.

Inasmuch as the Veteran specified in his January 2013 Substantive Appeal (VA Form 9) that a 30 percent disability rating was what he felt his condition warranted, the Board need not address the question of entitlement to additional ratings on an extraschedular basis.  38 C.F.R. § 3.156.



ORDER

Entitlement to an initial disability rating of 30 percent for tinea versicolor for the period of January 28, 2009 through February 26, 2010 is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


